DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  
Information Disclosure Statement
3.	Information disclosure statements (IDS), submitted June 11, 2019 and May 19, 2020, have been received and considered by the examiner. 
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-3, 5-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Choi KR20160037616 in view of Chen US PG Publication 2005/0234146 and Zimmerman US PG Publication 2018/0198124.
Regarding Claims 1, 5, and 6, Choi discloses a polymer electrolyte for a secondary battery, the polymer electrolyte (lithium ion transfer material) comprising a polymer represented by the following formula 

    PNG
    media_image1.png
    278
    1210
    media_image1.png
    Greyscale

5 is C, o1 is 1, R6 is 
    PNG
    media_image2.png
    76
    117
    media_image2.png
    Greyscale
, R7 is Ph2CO, R8 is 
    PNG
    media_image3.png
    136
    171
    media_image3.png
    Greyscale
 (see at least paras 0122, 0125, 0126, 0162-0163, Fig. 2, abstract),  with the exception that there are additional oxygen atoms in the polymer chain of Choi.  However, Chen teaches a polymer electrolyte for a secondary battery (para 0095), the polymer electrolyte comprising the same monomers as claimed, but without the additional oxygen atoms, e.g. Formula II of Chen (see p. 3 of Chen)  contains the monomers 
    PNG
    media_image4.png
    150
    377
    media_image4.png
    Greyscale

and 

    PNG
    media_image5.png
    93
    393
    media_image5.png
    Greyscale
  
And

    PNG
    media_image6.png
    115
    235
    media_image6.png
    Greyscale
 in the same polymer electrolyte structure, all of these monomers matching that (or informing) of Formula 2a of the instant application, and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application that the polymer of Chen would not require the additional oxygen atoms in the monomers (meeting the structure of Claim 5) because Choi teaches the use of the same or substantially same monomers with the same ion conductive and hydrophobic properties and the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Choi modified by Chen fails to specifically disclose that the polymer electrolyte includes an electron-acceptor having at least one double bond as a dopant.  However, Zimmerman discloses a solid ionically conductive polymer material in a secondary battery wherein electron-accepting dopants such as tetracyanoethylene (formula 6 in instant Claim 6) and tetrachloro-1,4-benzoquinone (formula 4 of instant claim 6)  (meeting Claim 6) are included in the polymer electrolyte because they release ions for ionic transport and mobility and they essentially form charge transfer complexes or sites within the polymer for ionic conductivity (see e.g. para 0090 and Table 3) .  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include an electron-acceptor having at least one double bond as a dopant in the polymer electrolyte of Choi modified by Chen because Zimmerman teaches that these materials release ions for ionic transport and mobility and they essentially form charge transfer complexes or sites within the polymer for ionic conductivity.  
Choi discloses in para 0073 that the ratio between m and n can be 1:9 to 7:3, resulting in a range of ratios of n:m of 3:7 to 9:1, a range that overlaps the claimed range of 40:60 to 60:40 and falls within the claimed ratio of 95:5 to 5:95 of Claim 5.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that 'suitable protection' is provided if the protective layer is 'about' 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant's] claimed range."). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
Regarding Claim 3, Choi discloses that the average molecular weight of the polymer can be 500 g/mol or more to 5,000,000 g/mol or less (presuming Choi is using standard molecular weight units), a range that encompasses the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
Regarding Claim 7, Zimmerman discloses that the polymer:electron-acceptor molar ratio can be 4.2:1 (para 0099), a range that falls within the claimed range, and so it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include the electron-acceptor of Zimmerman in the polymer electrolyte of Choi and Chen at a molar ratio that falls in the range of 1:0.01 to 1:500 because Zimmerman teaches that the ratio of 4.2:1 is effective and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that 'suitable protection' is provided if the protective layer is 'about' 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant's] claimed range."). Similarly, a prima facie case of obviousness exists where the claimed Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
Regarding Claims 8-10 and 16, paras 0167-0168 of Choi explains that the electrolyte in the battery which has a positive negative and negative electrode contains a lithium salt LiN(CF3SO2)2 dissolved in 1M concentration, and contained in the separator formed of the polymer electrolyte material. Further, since the polymer electrolyte is understood to necessarily contact the positive electrode, it has the same structure as being formed on the electrode.  Claim 16 is considered product-by-process claim since the electrolyte is claimed as being “formed on” the positive electrode.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Regarding Claim 11, Choi modified by Chen and Zimmerman fails to specificvally disclose that the polymer electrolyte is a free-standing solid polymer electrolyte.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the polymer electrolyte as a free-standing film (rather than being formed on the separator as taught by Choi) in order to more easily assemble the battery of Choi modified by Chen and Zimmerman since this would only require a design change to separate the materials and the Courts have held that making known In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04). 
6.	Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi KR20160037616 in view of Chen US PG Publication 2005/0234146 and Zimmerman US PG Publication 2018/0198124, as applied to Claim 12, and further in view of Sanchez US PG Publication 2019/0229315.
Regarding Claims 12, 13, and 15, Choi modified by Chen and Zimmerman discloses the claimed polymer electrolyte for a secondary battery as described in the rejection of Claim 1, which is incorporated herein in its entirety  Choi modified by Chen and Zimmerman fails to specifically disclose that the polymer electrolyte further comprises an ionic liquid or that the ionic liquid comprises one from the species listed in Claim 13, or the claimed amount, or that the polymer electrolyte is a solid polymer-ionic liquid hybrid electrolyte.  However, Sanchez discloses polymer electrode for a secondary battery comprising a solid polymer electrolyte (such as polyetherketones and polyethersulfones such as that of Choi modified by Chen and Zimmerman) that contains an ionic liquid such as 1-butyl-1-methylpyrrolidinium bis(trifluoromethane sulfonylimide (the same material as claimed N-butyl-N-methyl pyrrolidinium bis(trifluoromethanesulfonyl)imide) (meeting Claim 13) to improve conductivity of the electrolyte, and therefore of the battery, at low temperatures (see e.g. para 0106, 0111-0130).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include an ionic liquid N-butyl-N-methyl pyrrolidinium bis(trifluoromethanesulfonyl)imide in the polymer electrolyte of Choi modified by Chen and Zimmerman because Sanchez teaches that this addition improves conductivity of the electrolyte, and therefore of the battery, at low temperatures.  The skilled artisan would understand that the combination of these materials would form a hybrid electrolyte of solid polymer-ionic liquid, forming a solid polymer-liquid hybrid electrolyte, meeting Claim 15. 
Regarding Claim 14, although Sanchez does not specifically disclose the amount of ionic liquid included, such as N-butyl-N-methyl pyrrolidinium bis(trifluoromethanesulfonyl)imide) in the polymer electrolyte of Choi modified by Chen and Zimmerman, since Sanchez does teach that this material’s inclusion is a result-effective variable (it influences the conductivity of the electrolyte at low temperature), then the skilled artisan would be capable of selecting an amount that would best improve this property of the electrolyte and battery since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Allowable Subject Matter
7.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The structure of Claim 4 requires a “-SCF2CF2SO3Li” substituent but no applicable prior art can be found to teach such a limitation.  The international search report identified a reference Moore US PG Publication 2009/0163692 as a teaching to modify the cited prior art such that the “-SCF2CF2SO3Li” substituent would be added to the polymer electrolyte but it is the position of the Office that this combination would not be obvious, particularly since the teaching of Moore is directed to a membrane with improved proton conductivity and water management, features that would not be obviously combinable with the closest prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729